Citation Nr: 0930853	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1979 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition.


FINDING OF FACT

The Veteran has been diagnosed with posttraumatic stress 
disorder and depressive disorder, not otherwise specified, 
that have been medically attributed to a stressor he 
experienced during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder (posttraumatic stress disorder and 
depressive disorder, not otherwise specified) have been met.  
38 U.S.C.A. §§ 1131; 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Service connection 
for certain chronic diseases will be rebuttably presumed if 
the disease is manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
(1) a combination of manifestations sufficient to identify 
the disease entity and (2) sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the DSM-IV 
criteria); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary-and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service-a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.

On the other hand, when the evidence does not establish that 
a veteran is a combat veteran, his or her assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Instead, the alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  Id.; Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Here, the Veteran does not assert that he engaged in combat.  
Even so, in cases involving a claim of entitlement to service 
connection for PTSD based on personal assault, after-the-fact 
medical evidence may be used to establish a stressor.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. 
West, 12 Vet. App. 272, 278 (1999).

Moreover, because the Veteran in this case is alleging a 
personal assault, the special provisions of VA Adjudication 
Procedure Manual M21-1 (Manual), Part III (Feb. 20, 1996), 
regarding personal assault must also be considered.  The 
Manual identifies alternative sources for developing evidence 
of personal assault, such as private medical records, 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
and personal diaries or journals.  Manual, Part III, 
5.14c(4)(a).

Finally, when there is no indication in the military record 
that a personal assault occurred, alternative evidence, such 
as behavior changes that occurred at the time of the 
incident, might still establish that an in-service stressor 
incident occurred.  Examples of behavior changes that might 
indicate a stressor include (but are not limited to): visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; sudden requests that 
a military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without apparent reason; 
changes in performance or performance evaluations; lay 
statements describing episodes of depression, panic attacks 
or anxiety with no identifiable reasons for the episodes; 
increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or undereating; pregnancy tests around the time of 
the incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7)(a)-(o).  Subparagraph (9) further provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2008).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor-thus allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008); Gallegos v. Peake, 22 Vet. App. 
329 (2008).

In the instant case, the Veteran contends he is entitled to 
service connection for a "nervous condition."  
Specifically, he contends that he developed an acquired 
psychiatric disorder as a result of two separate in-service 
events that he experienced: (1) a personal assault by his 
fellow servicemen during which he sustained physical injuries 
that required medical attention and (2) his personal 
observation of a nearby tank (that he was supposed to be 
working in) that exploded and gruesomely killed three 
soldiers.  The Veteran avers that his memory of these two 
events has caused him to suffer, during and since service, 
from symptoms such as hypervigilance, flashbacks, intense 
nightmares, emotional numbing, and constant anxiety.

The Veteran's service treatment records confirm that in 
December 1980 he was treated for "multiple lacerations" 
sustained during a "fight."  The lacerations were sutured.  
X-rays confirmed that the Veteran had also sustained a 
fracture of the nose.

There is no evidence of record that would confirm or refute 
the incident of the exploding tank.

Between May 2006 and January 2009, the Veteran underwent 
three psychiatric evaluations, conducted by three different 
psychiatrists, for the purpose of diagnosing his present 
condition.  Two of the examiners provided an etiological 
opinion as to the origin of the Veteran's condition.  All 
three evaluation reports reflect that the Veteran related 
having suffered from two traumatic events during active 
service-namely the personal assault and his witnessing the 
nearby tank explosion.

In May 2006, the Veteran was diagnosed with depressive 
disorder, NOS (not otherwise specified), and personality 
disorder, NOS.  The examiner concluded that "it is as likely 
as not" that these two in-service events (the personal 
assault and the exploding tank) "contributed to his present 
psychiatric condition."

In August 2008, the Veteran was diagnosed with depressive 
disorder, NOS, and PTSD.  And in January 2009, the Veteran 
was again diagnosed with PTSD.  The examiner opined that his 
present condition was caused by the two reported in-service 
stressors.

As noted above, to establish service connection for PTSD, a 
veteran must show evidence of a medical diagnosis of his 
current condition; a link, established by medical evidence, 
between his current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  The Board 
finds that the Veteran has met each of these elements, and 
therefore, grants his claim for service connection for PTSD.

There is no doubt as to whether the Veteran suffers from a 
current disability.  In August 2008, and again in January 
2009, the Veteran was diagnosed with PTSD by two different 
examiners.  Moreover, in May 2006 and again in August 2008, 
the Veteran was diagnosed with depressive disorder, NOS.

The Veteran has likewise provided medical evidence of a link 
between his current symptoms and an in-service stressor.  It 
is well settled that neither the claimant nor the Board is 
qualified to render etiological opinions that require medical 
experience, training, or education.  Barr, 21 Vet. App. at 
307; McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  
Here, the January 2009 opinion explicitly opined that the 
Veteran's PTSD is related to the in-service personal assault, 
and the May 2006 opinion clearly linked the Veteran's 
depressive disorder, NOS, to the in-service personal assault.  
These nexus opinions are sufficiently determinative to allow 
the Board to rule on the case.  See McLendon, 20 Vet. App. at 
85 (medical etiological opinion must provide "some 
nonspeculative determination as to the degree of likelihood" 
as to whether a disability was caused or aggravated by 
service).

Finally, there is in this case "credible supporting 
evidence" that the claimed in-service stressor (namely, the 
personal assault) occurred.  It is true that there is no 
evidence of record to confirm or refute the incident 
involving the exploding tank.  Even so, there is competent 
and uncontradicted evidence of record relating to the 
Veteran's other claimed in-service stressor-the personal 
assault by his fellow servicemen.  The Veteran's service 
treatment records reveal that in December 1980, he was 
treated for a broken nose and "multiple lacerations" on his 
face as a result of a "fight."  These records represent 
"credible supporting evidence" of a claimed in-service 
stressor.

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD and depressive disorder, NOS, as a result of 
an in-service personal assault.  Accordingly, the criteria 
for service connection for PTSD and depressive disorder, NOS, 
are met and service connection is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.


ORDER

Service connection for an acquired psychiatric disorder (PTSD 
and depressive disorder, NOS) is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


